Citation Nr: 0718881	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder, secondary to service-connected herniated nucleus 
pulposus, L5-S1.

2.  Entitlement to service connection for bilateral ankle 
disorder, secondary to service-connected herniated nucleus 
pulposus, L5-S1.

3.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, L5-S1, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.

The veteran contends that his service-connected herniated 
nucleus pulposus renders him unemployable, and has submitted 
supporting lay statements from witnesses.  The Board finds 
that this evidence reasonably implies a claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Akles 
v. Derwinski, 1 Vet. App. 118 (1991).  VA is obligated to 
consider all issues reasonably raised by the evidence of 
record.  The Board refers the issue of entitlement to a TDIU 
to the RO for necessary development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified during an April 2006 videoconference 
hearing before the undersigned Veterans Law Judge that he had 
recently been awarded benefits from the Social Security 
Administration (SSA) due to his service-connected herniated 
nucleus pulposus.  The veteran stated that he would submit a 
copy of the decision but has not done so.  Any SSA 
determination, along with corresponding medical and 
employment records, also would be potentially relevant to the 
veteran's claims for service connection for bilateral knee 
and ankle disorders, secondary to his service-connected 
herniated nucleus pulposus.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there 
are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The veteran's representative asserted during the April 2006 
videoconference hearing that the most recent VA examination 
of the veteran's herniated nucleus pulposus was inadequate.  
It had failed to fully and adequately address all of the 
alleged neurological symptoms caused by this service-
connected disability.  

The Board notes that this VA examination was conducted in 
November 2004.  The Court has held that when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determination.  

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected herniated nucleus pulposus, L5-
S1.  The claims file must be made 
available to and reviewed by the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  The examiner is asked to: 
1) address the extent to which the 
veteran has functional loss of the low 
back due to pain and weakness; and 2) 
identify all neurological findings (if 
any) and address whether it is at least 
as likely as not (50 percent or more 
likelihood) that they are related to the 
veteran's service-connected nucleus 
pulposus.  In particular, does the 
veteran have a bilateral knee or ankle 
disorder due to his back disorder?

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for an increased evaluation for 
herniated nucleus pulposus, L5-S1, and 
service connection for bilateral knee 
disorder and bilateral ankle disorder, 
each secondary to service-connected 
herniated nucleus pulposus.  If any 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



